Citation Nr: 0323068	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  99-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a disability manifested 
by arthritis.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the RO.  

In August 2002, the Board ordered further development of this 
case.  The case was sent to the Board's Evidence Development 
Unit (EDU), to undertake the requested development.  



REMAND

As noted hereinabove, in August 2002, the Board ordered 
further development of the matter on appeal.  The case was 
sent to the EDU to undertake the requested development, and a 
VA examination was accomplished in July 2003.  

It is also noted that, prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Veterans Law Judge could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2) denies appellants "one review 
on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration, 
and without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtained unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 21, 2003).  Based 
on this opinion, the Board continued, for a short time, to 
request development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  

In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§  7107(b), 7109(a), all evidence 
development will be conducted at the RO level.  

In view of the above, the case is REMANDED to the RO for the 
following: 

1.  The RO should undertake any 
additional development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

2.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
disability manifested by arthritis in 
light of all the evidence of record.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



